PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



MCGINN INTELLECTUAL PROPERTY LAW GROUP, PLLC8321 OLD COURTHOUSE ROADSUITE 200VIENNA VA 22182-3817



In re Application of 
Assuncao et al.
Application No. 13/618,474
Filed: 14 Sep 2012
For: SYSTEMS, METHODS, AND COMPUTER PROGRAM PRODUCTS FOR PRIORITIZING INFORMATION
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181
:
:


This decision is in response to the petition filed July 6, 2021 requesting withdrawal of the finality of the Office Action dated May 5, 2021.

The petition is DISMISSED.	

Background

A review of the record shows: 

On November 16, 2020, a final Office action was mailed.  The final Office action included:
A rejection of claims 1, 5, 26-30, 32-37 and 39-45 under 35 U.S.C. § 101 addressing the amendments filed on July 29, 2020.
On January 15, 2021, an after-final response was filed.
On January 19, 2021, a petition was filed requesting withdrawal of finality of the final Office Action mailed on November 16, 2020 and requested entry of the amendment under 1.114 filed on September 30, 2020.  
On January 25, 2021, an advisory action was mailed denying the entry of the amendments filed on January 15, 2021.
On March 18, 2021, the Office mailed a Petition Decision, denying the entry of the amendments filed on September 30, 2020 and granting the withdrawal of finality of the final Office action mailed on November 16, 2020, thereby effectively changing said 
On May 5, 2021, a final Office action was mailed.  The final Office action included:
A rejection of claims 1, 5, 26-30, 32-37 and 39-45 under 35 U.S.C. § 101. 
On July 6, 2021, an after-final response was filed.
On July 6, 2021, the instant petition was filed requesting withdrawal of the finality of the final Office action mailed May 5, 2021.


Applicable Regulations, Rules and Statutes

37 CFR 1.181(f) states:

The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.

MPEP 706.07(a) states, in part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement […]  


Discussion and Analysis

The petitioner asserts that “the Examiner proceeded to issue another final action closing prosecution again without an opportunity of allowing the Applicant a fair chance to enter amendments for a non-final Office action.” (Petition, at 4) The petitioner also asserts that “the final Office action did not afford petitioner with any due process […]” since “[…] Applicant was not aware that the final action of November 16, 2020 would be changed to a non-final action at that time and so could only respond to the action with minimal amendments.” (Petition, at 4).

This line of argument is not a valid argument as to whether an Office action can be made final or whether an Office action has been properly made final. The Petition Decision of March 18, 2021 resulted in making the final Office action mailed November 16, 2020 a non-final Office action.  As per MPEP 706.07(a), subsequent actions on the merits shall be final where the examiner does not introduce a new ground of rejection.  In the final Office action mailed May 5, 2021, the examiner maintained the same 101 rejection of claims 1, 5, 26-30, 32-37 and 39-45 as in the Office action mailed on November 16, 2020. As such, since no new grounds of rejection were introduced, the final Office action mailed May 5, 2021 is deemed proper.


Summary

For the foregoing reasons, the petitioner’s request for relief is DISMISSED.

Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



/DEBORAH J REYNOLDS/Acting Director of Art Unit 3600                                                                                                                                                                                                  _____________________________

Deborah Reynolds, Acting Director
Technology Center 3600
(571) 272-0734


/WB/ 08/25/2021